Title: To James Madison from Levett Harris, 13 November 1805 (Abstract)
From: Harris, Levett
To: Madison, James


          § From Levett Harris. 13 November 1805, St. Petersburg. “A copy of what I had the honor to address you the 10/22 Ulto. p. the Hermoine via New York I now inclose You, & transmit you at same time a report of our trade here this season; by which there will be perceived an increase of some consequence over that of last year.
          “I Am very happy to be able to contradict the Account stated in my last, of the loss of Russian troops by shipwreck. This news came in so unquestionable a form that it was deemed fully intitled to credence. I therefore did not hesitate to communicate it; it since appears that the ships therein mentioned to be lost, though correct as to number, did not, with the exception of one Vessel, contain any troops, & on this, very few were embarked.
          “The Emperor has not yet returned, & the disasterous turn which the cause of his Majesty has espoused Appears to have taken in Germanny, will perhaps protract his absence. He is now at Berlin.”
          Adds in a postscript: “The difference that appears between the printed list herewith sent, and my general Statement, arises from the custom house reports, from which the former is taken, & the entries made by the merchants, which are Submitted to my inspection & which govern me in my report of these particulars.”
          
          
        